Citation Nr: 0917101	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-08 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
10 percent disabling for service-connected mechanical lower 
back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1996 to 
October 2003, and was awarded an Armed Forces Expeditionary 
Medal and a Kuwait Liberation Medal for her service in the 
Persian Gulf War.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA), St. Louis, Missouri, Regional Office 
(RO), which granted service connection for a mechanical lower 
back pain disability, and assigned a 10 percent evaluation.  
The Veteran disagreed with her evaluation and subsequently 
perfected an appeal. 

During the pendency of the appeal, the Veteran relocated to 
the Montgomery, Alabama, area.  Thus, her appeal was 
transferred to the Montgomery RO.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased initial evaluation in excess 
of 10 percent disabling for her service-connected mechanical 
lower back pain.  Further development is necessary prior to 
analyzing the claim on the merits.  

After this appeal was certified to the Board, the Veteran 
submitted, directly to the Board, additional evidence 
consisting of medical evidence not previously of record 
regarding the Veteran's service-connected mechanical lower 
back pain.  This evidence has not been considered by the RO, 
the agency of original jurisdiction (AOJ).  Further, this 
evidence has not been accompanied by a waiver, and the 
Veteran indicated that she prefers the evidence be considered 
by the AOJ.  As such, remand for initial consideration by the 
RO of this evidence is required under 38 C.F.R. § 20.1304(c) 
(2008).  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim 
currently on appeal, and such 
readjudication must include 
consideration of any additional 
evidence of record, in particular any 
newly obtained medical records provided 
by the Veteran.  All applicable laws 
and regulations should be considered.  
The Veteran and her representative 
should be provided with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran need take no action until so informed.  She has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




